DETAILED ACTION
This is a first office action in response to application No. 17/119,116 filed on 12/11/2020, in which claims 1 - 15 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5 - 6, 8 - 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. “US 2020/0301557” in view of Wang et al. “US 2021/0091034”. 

Re-claim 1, Hsiao teaches a touch panel (fig. 1; 100) having a visible area (fig. 6A; VA) and a non-visible area (fig. 6A; PA) disposed at least on one side of the visible area, (fig. 6A; VA) comprising: 
a substrate; (fig. 6A; 110)
a nano-metal conductive layer (fig. 6A; 140A) disposed on the substrate (fig. 6A; 110) and at least in the visible area; (fig. 6A; VA)
a trace layer (fig. 6A; 120A) disposed on the substrate (fig. 6A; 110) and in the non-visible area, (fig. 6A; PA) wherein the trace layer (fig. 6A; 120A) is electrically connected to the nano-metal conductive layer (fig. 6A; 140A); (pars. [0063] - [0064])
Hsiao does not explicitly teach a first passivation layer covering the trace layer; and 
a second passivation layer covering at least a portion of the first passivation layer, wherein the first passivation layer has a different Young's modulus than the second passivation layer.
However, Wang teaches a first passivation layer (fig. 1; 102) covering the trace layer; (fig. 1; 10A) and 
a second passivation layer (fig. 1; 101) covering at least a portion of the first passivation layer, (fig. 1; 102) wherein the first passivation layer (fig. 1; 102) has a different Young's modulus than the second passivation layer (fig. 1; 101). (fig. 1 and  pars. [0026] and [0038])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Hsiao with the teachings of Wang to provide a passivation layer may insulate and protect the surface of the chips from moisture and other contaminants and from mechanical damage during the final assembling of the chips. (par. [0002]) 
Re-claim 5, Hsiao in view of Wang teaches all the limitations of claim 1, Wang teaches a Young’s modulus at about 2.5 GPa, which is a soft material relatively. Compared to the hard materials such as silicon oxide and silicon nitride, (par. [0038])
Hsiao and Wang do not explicitly teach wherein the first passivation layer has a Young's modulus less than 1 GPa, and the second passivation layer has a Young's modulus between 2 GPa and 4 GPa; or the first passivation layer has a Young's modulus between 2 GPa and 4 GPa, and the second passivation layer has a Young's modulus less than 1 GPa.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “the first passivation layer has a Young's modulus less than 1 GPa, and the second passivation layer has a Young's modulus between 2 GPa and 4 GPa; or the first passivation layer has a Young's modulus between 2 GPa and 4 GPa, and the second passivation layer has a Young's modulus less than 1 GPa” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Re-claim 6, Hsiao and Wang do not explicitly teach wherein each of the first passivation layer and the second passivation layer has a thickness less than 10 μm.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “each of the first passivation layer and the second passivation layer has a thickness less than 10 μm” is a matter of a design choice, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)

Re-claim 8, Hsiao teaches a method for manufacturing a touch panel (fig. 1; 100) having a visible area (fig. 6A; VA) and a non-visible area (fig. 6A; PA) disposed at least on one side of the visible area, (fig. 6A; VA) comprising: 
forming a nano-metal conductive layer (fig. 6A; 140A) on a substrate; (fig. 6A; 110)
forming a trace layer (fig. 6A; 120A) on the substrate (fig. 6A; 110) and in the non-visible area; (fig. 6A; PA)
Hsiao does not explicitly teach forming a first passivation layer to cover the trace layer; and 
forming a second passivation layer on the first passivation layer and covering at least a portion of the first passivation layer, wherein the first passivation layer has a different Young's modulus than the second passivation layer.
However, Wang teaches forming a first passivation layer (fig. 1; 102) to cover the trace layer; (fig. 1; 10A) and 
forming a second passivation layer (fig. 1; 101) on the first passivation layer (fig. 1; 102) and covering at least a portion of the first passivation layer, (fig. 1; 102) wherein the first passivation layer (fig. 1; 102) has a different Young's modulus than the second passivation layer (fig. 1; 101). (fig. 1 and pars. [0026] and [0038])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Hsiao with the teachings of Wang to provide a passivation layer may insulate and protect the surface of the chips from moisture and other contaminants and from mechanical damage during the final assembling of the chips. (par. [0002]) 
Re-claim 9, Hsiao teaches wherein each of forming the first passivation layer and forming the second passivation layer comprises printing, slit coating, spraying, inkjet printing, or a combination thereof. (par. [0072])
Re-claim 10, Hsiao teaches wherein the trace layer (fig. 6A; 120A) is formed after the nano-metal conductive layer (fig. 6A; 140A) is formed. (par. [0058])
Re-claim 11, Hsiao teaches wherein the trace layer (fig. 6A; 120A) is formed before the nano-metal conductive layer (fig. 6A; 140A) is formed. (par. [0064]) 
Re-claim 15, is rejected as a method as applied to claim 5 above because the scope and contents of the recited limitations are substantially the same.
4.	Claims 2 - 4, 7 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. “US 2020/0301557” in view of Wang et al. “US 2021/0091034” and further in view of Kim et al. “US 2014/0306941”. 
Re-claim 2, Hsiao in view of Wang teaches all the limitations of claim 1, Wang teaches the first passivation layer (fig. 1; 102) and the second passivation layer (fig. 1; 101)
Hsiao and Wang do not explicitly teach wherein the first passivation layer is only disposed in the non-visible area and is directly disposed on the trace layer, and the second passivation layer is disposed in the visible area and the non-visible area.
However, Kim teaches wherein the first passivation layer (fig. 4; 129) is only disposed in the non-visible area (fig. 4; N/A) and is directly disposed on the trace layer, (fig. 4 and par. [0080] the GIP area (G/A) is defined on the non-active area (N/A)) and the second passivation layer (fig. 4; 143) is disposed in the visible area (fig. 4; A/A) and the non-visible area. (fig. 4; N/A)
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Kim for allowing a lightweight and low profile device as well as being beneficial in the aspect of power consumption. (par. [0007])
Re-claim 3, Hsiao in view of Wang teaches all the limitations of claim 1, Wang teaches the first passivation layer (fig. 1; 102) and the second passivation layer (fig. 1; 101)
Hsiao and Wang do not explicitly teach wherein the first passivation layer is disposed in the visible area and the non-visible area and is directly disposed on the trace layer in the non-visible area, and the second passivation layer is only disposed in the non-visible area
However, Kim teaches wherein the first passivation layer (fig. 4; 129) is disposed in the visible area (fig. 4; A/A) and the non-visible area (fig. 4; N/A) and is directly disposed on the trace layer (fig. 4 and par. [0080] the GIP area (G/A) is defined on the non-active area (N/A)) in the non-visible area, (fig. 4; N/A) and 
Therefore, it would’ve been obvious to one of ordinary skill in the art before the effective filing date to have the second passivation layer is only disposed in the non-visible area, since it has been held that rearranging involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Kim for allowing a lightweight and low profile device as well as being beneficial in the aspect of power consumption. (par. [0007])
Re-claim 4, Hsiao in view of Wang teaches all the limitations of claim 1, Wang teaches the first passivation layer (fig. 1; 102) and the second passivation layer (fig. 1; 101)
Hsiao and Wang do not explicitly teach wherein the first passivation layer is disposed in the visible area and the non-visible area and is directly disposed on the trace layer in the non-visible area, and the second passivation layer is disposed in the visible area and the non-visible area.
However, Kim teaches wherein the first passivation layer (fig. 4; 129) is disposed in the visible area (fig. 4; A/A) and the non-visible area (fig. 4; N/A) and is directly disposed on the trace layer (fig. 4 and par. [0080] the GIP area (G/A) is defined on the non-active area (N/A)) in the non-visible area, (fig. 4; N/A) and the second passivation layer (fig. 4; 143) is disposed in the visible area (fig. 4; A/A) and the non-visible area. (fig. 4; N/A)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Kim for allowing a lightweight and low profile device as well as being beneficial in the aspect of power consumption. (par. [0007])
Re-claim 7, Hsiao in view of Wang teaches all the limitations of claim 1, Wang teaches the second passivation layer (fig. 1; 101) comprises an acrylic resin, epoxy resin, polyamide, or a combination thereof. (par. [0049])
Hsiao and Wang do not exility teach wherein each of first passivation layer comprises an acrylic resin, epoxy resin, polyamide, or a combination thereof.
However, Kim teaches wherein each of first passivation layer comprises an acrylic resin, epoxy resin, polyamide, or a combination thereof. (par. [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Kim for allowing a lightweight and low profile device as well as being beneficial in the aspect of power consumption. (par. [0007])
Re-claims 12 - 14, are rejected as a method as applied to claims 2 - 4 above because the scope and contents of the recited limitations are substantially the same.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626  
                                                                                                                                                                                                      /Michael J Jansen II/Primary Examiner, Art Unit 2626